THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR UNDER THE
SECURITIES LAWS OF ANY STATE, AND HAVE BEEN OFFERED AND SOLD IN RELIANCE UPON
THE EXEMPTION SET FORTH IN SECTION 4(2) OF SUCH ACT. THIS NOTE AND THE
SECURITIES INTO WHICH IT IS CONVERTIBLE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF WITHOUT PROPER REGISTRATION OR A
SATISFACTORY OPINION OF COUNSEL THAT AN EXEMPTION FROM REGISTRATION APPLIES TO
ANY SUCH TRANSACTION.





U.S. $2,530,558.40 Los Angeles,   California

           
SECURED CONVERTIBLE PROMISSORY NOTE


1.    FOR VALUE RECEIVED, the undersigned, Patient Safety Technologies, Inc., a
Delaware corporation, with an office at 27555 Ynez Road, Suite 330, Temecula, CA
92591 ("Borrower"), promises to pay to Ault Glazer Capital Partners, LLC., with
its principal place of business located at 1800 Century Park East, Suite 200 Los
Angeles, CA 90067 or a permitted assignee of the Lender (“Lender" or
"Noteholder” used interchangeably), the principal sum of Two Million Five
Hundred Thirty Thousand Five Hundred Fifty Eight Dollars and Forty Cents
($2,530,558.40) (the "Principal Amount"), in lawful money of the United States
of America. Interest shall accrue on the Principal Amount from the date hereof
at a simple interest rate equal at all times to 7% per annum (each an “Interest
Payment, and collectively the “Interest Payments”). Such accrued interest shall
be payable quarterly on the last Business Day (as defined below) of each quarter
beginning on September 30, 2007 (the “Interest Date”). For the purposes of this
Note “Business Day shall mean any weekday unless such day is a holiday on which
the New York Stock Exchange trading floor is closed. All accrued and unpaid
interest and the Principal Amount shall be payable at the Maturity Date (as
hereinafter defined). At the election of the Borrower the payment of interest
may be made in cash or converted into equity as provided in paragraph 7(b)
herein. All agreements between Borrower and Lender are expressly limited so that
in no contingency or event whatsoever shall the amount paid or agreed to be paid
to Lender for the use, forbearance, or detention of the indebtedness evidenced
by this Note exceed the maximum amount permissible under applicable law. If from
any circumstance Lender should ever receive as interest an amount which would
exceed the highest lawful rate, such amount as would be excessive interest shall
be applied to the reduction of the principal amount owing under this Note and
not to the payment of interest.
 
1

--------------------------------------------------------------------------------

 
2.    This Note, effective as of June 1, 2007, shall mature and the Principal
Amount and accrued but unpaid interest hereunder shall become due and payable on
December 31, 2010 (the "Maturity Date") if not prepaid or converted into equity
in accordance with the provisions hereof.
 
3.    Payments of the Principal Amount and interest shall be made to Lender at
the address of the Lender set forth above, or at such other place as may be
designated in writing by Lender.
 
4.    Borrower, for itself and its legal representatives, successors, and
assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purposes of accelerating maturity, diligence in collection, and any other
condition precedent to action against Borrower for the payment hereof.
 
5.    This Note shall become immediately due and payable, upon the expiration of
any applicable grace period, without notice or demand upon the happening to
Borrower of any one or more of the following specified events (each an “Event of
Default”): (a) Borrower making a general assignment for the benefit of
creditors; (b) Borrower consenting to or suffering an attachment, garnishment,
execution or other legal process against any of its assets; (c) application for,
or appointment of a receiver, trustee or custodian for, Borrower or Borrower’s
property; (d) Borrower filing a voluntary petition under any of the provisions
of the federal bankruptcy laws or having an involuntary petition filed against
it under the federal bankruptcy laws which is not dismissed within 60 days; (e)
any other proceeding under bankruptcy, insolvency, reorganization, relief of
debtors, or similar laws is commenced by Borrower, or is commenced against
Borrower and not dismissed within sixty (60) day; (f) if any payment of
Principal Amount or interest due hereunder is not made within twenty (20) days
after the date such payment was due; (g) any failure on the part of Borrower to
keep or perform any of the terms or provisions of this Note or the Security
Agreement between the Borrower and the Lender dated the even date hereof (the
“Security Agreement”) or any amendment thereof; (h) delisting of the Borrower’s
Common Stock from the Over-The-Counter Bulletin Board; (i) if any representation
or warranty made by Borrower herein or in the Security Agreement was not true
and correct in all material respects when made; and/or (j) the happening of any
event under any agreement executed after the date hereof involving the borrowing
of money in excess of $200,000 not in the ordinary course of business by, or
advance of credit to, Borrower, which gives to the holder of such obligation the
right to accelerate its maturity, whether or not such right is exercised. Any
one or more of such events shall constitute an Event of Default hereunder. Upon
the occurrence of any Event of Default as specified above, the balance of the
Principal Amount, together with all accrued but unpaid interest, shall
immediately become due and payable. Upon an Event of Default the interest rate
on this Note shall become Twelve Percent (12%) per annum on the outstanding
Principal Amount until paid in full or such Event of Default has been cured.
 
2

--------------------------------------------------------------------------------

 
6.    Except as otherwise agreed to by the Borrower and Lender in writing, this
Note may not be prepaid in whole or in part except as provided in Section
7(a)(ii) of this Note.
 
7.    (a)  (i)  At the election of the Noteholder, this Note may be convertible
in whole or in part prior to its original maturity or prepayment into a number
of shares (the "Shares") of the Borrower's common stock, $0.33 par value per
share (the “Common Stock”), equal to the Principal Amount divided by a price per
share equal to $2.50. The amount of accrued and unpaid interest hereunder shall
be paid in cash or, at the sole option of the Borrower, in shares of the
Borrower's Common Stock as provided in Section 7(b) of this Note. Such
conversion of the Note shall be effected by Noteholder giving Borrower written
notice of conversion and submitting this Note to Borrower for cancellation and
issuance of the proper number of Shares to Noteholder or his qualified nominee
or assign(s), and if this Note is being converted in part, a replacement Note
representing the unconverted portion of this Note. The Borrower shall issue such
shares and/or re-issue the unconverted portion of the Note within 15 Business
Days of receipt of such notice from the Lender. The Conversion Price will be
proportionately adjusted by (X) any stock splits and/or stock dividends which
might be declared by Borrower, (Y) any subdivision or reclassification of the
Borrower’s outstanding shares of Common Stock into a greater number of shares,
and/or (Z) any combination or reclassification its outstanding shares of Common
Stock into a smaller number of shares.
 
3

--------------------------------------------------------------------------------

 
(ii)  Notwithstanding any of the foregoing, in the event the Trading Price (as
defined below) equals or exceeds $5.00, the Borrower at its sole and absolute
discretion at any time thereafter shall have the right to redeem the full
Principal Amount plus all accrued and unpaid interest hereunder (the “Redemption
Amount”). At the Maturity Date, at the Noteholder’s election, the Principal
Amount shall be redeemed either in cash or in shares of the Borrower’s Common
Stock. In the event the Noteholder shall elect to redeem the Principal Amount in
shares of the Borrower’s Common Stock, the Principal Amount shall be convertible
into a number of shares of the Borrower's Common Stock equal to the Principal
Amount divided by a price of $2.50. In the event the Borrower shall elect to
satisfy the accrued and unpaid interest in shares of Common Stock, the accrued
and unpaid interest shall be convertible into a number of shares of the
Borrower's Common Stock equal to the accrued and unpaid interest divided by the
Interest Conversion Price. Upon redemption of this Note pursuant to this Section
7(a)(ii), the Noteholder shall promptly file a UCC-3 Termination Statement and
fully and unconditionally release its security interest created by the Security
Agreement. The “Trading Price” shall mean the average closing bid price of the
Borrower’s Common Stock for any consecutive thirty trading days.
 
(b) At the sole election of the Borrower, any of the Interest Payments may be
convertible in whole or in part into a number of shares of the Borrower's Common
Stock (the "Interest Shares"), equal to the amount of the Interest Payments due
divided by a price per share equal to 80% of the Market Price (the “Interest
Conversion Price”). Such conversion shall be effected by the Borrower giving the
Noteholder written notice of conversion of the Interest Payment and issuance of
the proper number of the Interest Shares to Noteholder or his qualified nominee
or assignee(s). (By way of example, and without limitation of the foregoing
provisions, if the amount of the Interest Payment at December 31, 2008, equaled
$175,000, and the Market Price was $2.00 per share, the Borrower would then
issue 109,375 shares of its Common Stock in satisfaction of the Interest Payment
($175,000/($2.00*80%)). The “Market Price” shall mean the average closing bid
price of the Borrower’s Common Stock for the thirty trading days immediately
preceding the Interest Date.
 
(c) The Borrower shall at all times reserve and keep available out of its
authorized and unissued Common Stock, such number of shares of Common Stock as
shall from time to time be sufficient for the purpose of providing for the
conversion of this Note. In case of any consolidation of the Borrower with, or
merger of the Borrower into, another corporation (except a merger or other
reorganization in which the Borrower shall be the surviving corporation and its
shares of Common Stock shall continue to be outstanding and unchanged), the
corporation formed by such consolidation or merger shall execute and deliver to
the Noteholder a supplemental agreement providing that the Noteholder shall have
the rights thereafter to receive, upon conversion of this Note, the kind and
amount of shares of stock and other securities and property receivable upon such
consolidation or merger by a holder of the number of shares of Common Stock for
which this Note might have been exercised immediately prior to such
consolidation, merger, sale or transfer. Any shares issued to the Noteholder
under this Note shall bear a legend substantially in the form of the following:
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN NOT REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. SUCH SHARES MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT, OR AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT.”
 
4

--------------------------------------------------------------------------------

 
8.     (a) Lender represents and warrants that this Note has been purchased for
investment, that he is an "accredited investor" as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), that he understands and can bear the risk of this highly
speculative investment, that the Shares and the Interest Shares will not be
registered under the Securities Act, or the securities laws of any state and
that the Shares and the Interest Shares will be restricted and non-liquid
security that is highly speculative and dependent upon the future success of the
Borrower as to which there is no assurance.
 
(b) Lender further confirms that he has reviewed the Borrower’s SEC Reports. The
“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents required to be filed by the Borrower under the Securities Act and the
Exchange Act of 1934, as amended, including pursuant to Section 13(a) or 15(d)
thereof.
 
(c) Borrower represents, warranties and covenants (as the case may be), that as
of the date hereof, and for so long as any principal and/or interest is
outstanding on this Note, all SEC Reports have been, and shall be, true and
correct in all material respects and do not and shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances, under which they were made, not misleading.
 
9.    This Note is to be construed and enforced according to and governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of laws. In any action or proceeding arising out of or relating to this Note,
Borrower waives (to the full extent permitted by law) all right to a trial by
jury or to plead as a defense any statute of limitations or any other similar
law or equitable doctrine. Borrower irrevocably consents to the jurisdiction of
the courts of the State of Delaware and of any federal court located in such
State in connection with any action or proceeding arising out of or relating to
this Note, any document or instrument delivered pursuant to, in connection with,
or simultaneously with this Note, or a breach of this Note or any such document
or instrument. Borrower waives, to the full extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Note brought in the
State of Delaware, and further irrevocably waives, to the full extent permitted
by law, any claim that any such action or proceeding brought in such State has
been brought in an inconvenient forum. In any such action or proceeding,
Borrower waives, to the full extent permitted by law, personal service of any
summons, complaint, or other process and agrees that service thereof may be made
on Borrower by certified or registered U.S. mail or by personal delivery.


 
5

--------------------------------------------------------------------------------

 
10.    This Note is non-negotiable, and may not to be assigned, transferred,
pledged, or hypothecated to any entity that is not an Affiliate (as such term is
defined in section 2(11) of the Securities Act) of the Lender without the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld. Borrower may not assign or transfer this Note or any of its
obligations under this Note in any manner whatsoever (unless through a
consolidation or merger of Borrower, if a corporation, with or into another
corporation) without the prior written consent of Lender.
 
11.    Borrower agrees to pay all costs and expenses (including, without
limitation, reasonable attorney fees) incurred or payable by Lender in enforcing
each provision of this Note including, without limitation, respecting the
collection of any and all amounts payable under this Note.
 
12.    Borrower acknowledges that its obligations to make payments hereunder are
absolute and unconditional and valid obligations of the Company, and agrees that
such payments shall not be requested to be, and shall not be, subject to any
defense, setoff, or counterclaim of any kind or nature, or any other action
similar to the foregoing, provided that nothing contained herein shall preclude
any separate proceeding by Borrower against Lender so long as such proceeding
does not in any manner relate to or otherwise impair the payment or the
collection of the amounts due hereunder in accordance with the terms of this
Note. Borrower further represents that this Note has received all necessary
approvals and is a valid and binding corporate act.
 
 
6

--------------------------------------------------------------------------------

 
13.    No amendment, modification, rescission, waiver, consent, forbearance, or
release of any provision of this Note shall be valid or binding unless made in
writing and executed by a duly authorized representative of Borrower and Lender.
No consent or waiver, express or implied, by Lender to the breach by Borrower in
the performance by it of any of its obligations hereunder shall be deemed or
construed to be a consent to or waiver of the further breach in the performance
of the same or any other obligation of Borrower hereunder. Failure on the part
of Lender to complain of the act or failure to act by Borrower or to declare
Borrower in breach, irrespective of how long such failure continues, shall not
constitute a waiver by Lender of any of its rights hereunder.
 
14.    This Note is expressly secured by a pledge by the Borrower of all of its
assets as set forth in the Security Agreement and a Guaranty of Surgicount
Medical, Inc., a California corporation and wholly owned subsidiary of Borrower.
The security granted hereby shall have priority only over security subsequently
granted to any party; provided, however, that the Lender shall subordinate this
security interest in favor of any lender who provides financing to the Company
of up to $2,000,000 in the form of a new credit facility and/or a replacement
credit facility. Each Noteholder may file a UCC-1 Financing Statement to perfect
the security interest granted herein. The aggregate amount of loan proceeds
secured by this pledge will be not more than $2,530,558.40 (plus accrued and
unpaid interest thereupon). The UCC-1 security will be issued in the name of
Noteholder or such other party designated by Noteholder. Upon satisfaction of
this Note, the Noteholder shall promptly file a UCC-3 Termination Statement.
 
15.    This Note and Security Agreement constitute a final written expression of
all the terms of the agreement between the parties regarding the subject matter
hereof, are a complete and exclusive statement of those terms, and supersede all
prior and contemporaneous agreements, understandings, and representations
between the parties. If any provision or any word, term, clause, or other part
of any provision of this Note shall be invalid for any reason, the same shall be
ineffective, but the remainder of this Note shall not be affected and shall
remain in full force and effect.
 
16.    All notices, consents, or other communications provided for in this Note
or otherwise required by law shall be in writing and may be given to or made
upon the respective parties at their respective addresses set forth in Section 1
of this Note. Such addresses may be changed by notice given as provided in this
subsection. Notices shall be effective upon the date of receipt; provided,
however, that a notice (other than a notice of a changed address) sent by
certified or registered U.S. mail, with postage prepaid, shall be presumed
received not later than three (3) business days following the date of sending.

 
[Signature page follows.]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of July
___, 2007.
 

  PATIENT SAFETY TECHNOLOGIES, INC.           By:
_________________________________   Name: William B. Horne   Title: Chief
Executive Officer    

 
 
 
8

--------------------------------------------------------------------------------

 